DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Browning (U.S. Patent No. 9,303,816) in view of Hansen et al. (U.S. Patent No. 7, 896,182).
Regarding Claim 1, Browning discloses a containment unit, comprising: a geotextile material having an upper surface, a lower surface and an outer perimeter 20 (figure 2; Column 7, lines 25-30); a wall assembly adhered to the upper surface of the geotextile material and on the outer perimeter of the geotextile material to form a base structure 22 (figure 2), the wall assembly comprising an open-cell foam material (Column 9, lines 55-64).  Browning does not disclose a layer of elastomeric material sprayed onto the base structure such that the elastomeric material is substantially uniformly applied to all the outer surfaces of the wall assembly and the geotextile material, wherein the elastomeric material penetrates and is absorbed into the geotextile material and the material of the wall assembly and encapsulates the base structure.  However, Hansen et al. teaches a layer of elastomeric material sprayed onto 
Regarding Claim 2, Browning discloses the open-cell foam material is a memory foam material (Column 9, lines 55-64).
Regarding Claim 3, Browning discloses the open-cell foam material is permeable to the elastomeric material (Column 9, lines 55-64).
Regarding Claim 4, Browning discloses the open-cell foam material is a polyurethane foam (column 9, lines 55-64).
Regarding Claim 6, Browning discloses the wall assembly is adhered to the upper surface of the geotextile material via an adhesive (Column 11, lines 7-15), and wherein the wall assembly comprises an interior side wall that extends substantially perpendicularly from the geotextile material (figure 1).
Regarding Claim 7, Browning discloses the wall assembly comprises two or more segments that are adhered to one another via an adhesive (figure 2; column 11, lines 7-15), wherein the open-cells of the open-cell foam material of the two or more segments are in open fluid communication with each other and the geotextile material (figure 2).
Regarding Claim 8, Hansen et al. teaches the layer of elastomeric material creates a fluid impermeable barrier that penetrates and is absorbed into the open-cell foam material of the base structure (when combined with Browning) and adheres directly to the lower surface of the geotextile material 54 (figure 1, Column 4, lines 52-57).
Regarding Claim 9, Browning teaches all the limitations substantially as claimed except for the elastomeric material is polyurea, wherein the polyurea at least partially penetrates the upper surface and the lower surface of the geotextile material. However, Hansen et al. teaches polyurea which at least partially penetrates the upper surface and the lower surface of the geotextile material (Col. 4, lines 52-57). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Browning and Hansen et al. to include polyurea, as taught by Hansen et al., in order to render the base structure impermeable to liquids.
Regarding Claim 10, Hansen et al. teaches the layer of polyurea has a thickness of about 30 mil to about 150 mil (Col. 5, lines 9-10).
Regarding Claim 11, Browning discloses a containment unit 10 (figure 1), comprising: a liner having an outer perimeter 20 (Figure 2); a wall assembly adhered to an upper surface on the outer perimeter of the liner to form a base structure 22 (figure 2; column 11, lines 7-15); , the wall assembly and the liner comprising an open-cell foam material (column 9, lines 55-64).  Browning does not disclose a layer of elastomeric material sprayed onto the base structure such that the elastomeric material is substantially uniformly applied to all the outer surfaces of the wall assembly and the liner, and wherein the elastomeric material penetrates and is absorbed into the open-
Regarding Claim 12, Browning discloses the open-cell foam material is a polyurethane foam (column 9, lines 55-64).
Regarding Claim 13, Browning discloses the wall assembly is adhered to the liner via a fluid permeable adhesive (column 11, lines 7-15).
Regarding Claim 14, Browning discloses the wall assembly comprises two or more segments that are adhered to one another via an adhesive 22 (figure 2).
Regarding Claim 15, Hansen et al. teaches the elastomeric material layer is a fluid impermeable barrier layer that at least partially penetrates the open-cell foam material of the wall assembly and the liner, and the elastomeric material is polyurea (Col. 4, lines 52-57).
Regarding Claim 16, Browning discloses a method of constructing a containment unit 10 (figure 1), the method comprising: connecting two or more wall segments to form a wall assembly 22 (figure 2), each of the wall segments comprising an open-cell foam 
Regarding Claim 17, Browning discloses the open-cell foam material is a polyurethane foam (column 9, lines 55-64).
Regarding Claim 18, Browning discloses connecting the two or more wall segments to form the wall assembly comprises gluing the two or more wall segments together with an adhesive (figure 2).
Regarding Claim 19, Browning discloses connecting the wall assembly to the upper surface of the outer perimeter of the liner comprises gluing the wall assembly to the upper surface with an adhesive (Column 11, lines 7-15).
Regarding Claim 20, Hansen et al. teaches the elastomeric material comprises polyurea (Col. 4, lines 52-57).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Browning (U.S. Patent No. 9,303,816) in view of Hansen et al. (U.S. Patent No. 7,896,182) and Powell (CA2772439).
Regarding Claim 5, Browning discloses the wall assembly has a he9ght of at least about 1 inch (Column 4, lines 27-33).  Browning and Hansen et al. do not disclose geotextile material has a density from about 4oz/yd^2 to about 16 oz/yd^2.  However, Powell teaches a density from about 4oz/yd^2 to about 16 oz/yd^2 (paragraph 2).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Browning and Hansen et al. to include a density as above, as taught by Powell, in order to provide a strong and durable wall assembly.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430.  The examiner can normally be reached on Monday-Friday 11am-7pm est.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.J.V/Examiner, Art Unit 3733                                                                                                                                                                                                        



/JAMES N SMALLEY/Examiner, Art Unit 3733